Oldham, O.,
concurring.
I prefer to express no opinion on what is said in support of the first and second paragraph of syllabus, but I concur in the result for the reason that it is clear to my mind that the evidence contained in the record is not sufficient to sustain a judgment against any of the defendants. I think that the trial court would have been justified, at the close of plaintiff’s evidence, in directing a verdict for the defendants.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.